DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed.  As directed by the amendment dated 6/20/22, claims 1, 4, 11 have been amended; claims 5-10, 12, 14-20 and 25 have been cancelled, and claims 30-35 have been added.  Claims 1-4, 13, 21-24, 26-35 are pending in this application.  


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 21, 26, 28, 30- 33, 35 are rejected under 35 U.S.C. 103 as obvious over Montross US 2014/0013617 A1 Embodiment of Figure 18 (hereafter Montross Emb.18) in view of Montross US 2014/0013617 A1 Embodiment of Figure 15 (hereafter Montross Emb.15) and Callahan US 9392843 (hereafter Callahan). 
Regarding claim 1, Montross Emb.18 discloses in the embodiment of figure 18: A sole assembly (1410) for an article of footwear comprising: a base plate (1422) extending longitudinally from a forefoot region toward a heel region (as reasonably shown in figure 18), the base plate configured for attachment to an upper (inasmuch as paragraph 60 describing the embodiment of sole 1410 fails to explicitly disclose an upper it would be understood by one of ordinary skill in the art that a sole is configured for attachment to an upper in order to manufacture the shoe of the disclosure), the base plate including a longitudinal axis extending from the forefoot region toward the heel region (note longitudinal extension of sole 1410 as reasonably seen in figure 18, as the sole extends longitudinally it inherently extends along a longitudinal axis thereof); a first sole pod (grouping of projections 1420 and bridges 1430 extending from 1422 as outlined and pointed out in annotated figure 18 below) disposed under the base plate and in the forefoot region (note annotated figure 18 below), the first sole pod including a first front surface, a first rear surface, a first lateral surface and a first medial surface (note annotated figure 18 below), the first front surface and the first rear surface extending continuously across a width of the first sole pod (as shown in annotated Figure 18, the front and rear surfaces do continuously extend across the sole pod),, the first sole pod including a first ground contacting surface (terminal surfaces of projections 1420, note figure 18 and below); and a second sole pod disposed under the base plate (grouping of projections 1420 and bridges 1430 as outlined and pointed out in annotated figure 18 below), the second sole pod including a second front surface, a second rear surface, a second lateral surface and a second medial surface (note annotated figure 18 below), the second front surface and the second rear surface extending continuously across a width of the second sole pod (as shown in annotated Figure 18, the front and rear surfaces do continuously extend across the sole pod), the second sole pod including a second ground contacting surface (terminal surfaces of projections 1420, note figure 18 and below), the second sole pod being closer to the heel region than the first sole pod (note annotated figure 18 below); and wherein the first rear surface is separated from the second front surface by a first gap that extends upwardly from the first ground contacting surface and the second ground contacting surface to the base plate (note annotated figure 18 below, further note paragraph 60 which indicates bridge elements 1430 and projections 1420 are raised from 1422, therefore a gap between rows of 1430 extends upwardly from the first ground contacting surface (terminal end of 1420 of the first pod)) and the second ground contacting surface (terminal end of 1420 of the second pod) to the base plate 1422).

    PNG
    media_image1.png
    465
    625
    media_image1.png
    Greyscale


However, Montross Emb.18 does not specifically disclose the base plate configured for attachment to an upper, the first sole pod defining a plurality of first apertures extending through the first sole pod between the first front surface and the first rear surface, each of the first apertures transitioning to a respective first opening defined in a top surface of the base plate, which first opening opens upward, facing into an interior of the footwear, the second sole pod defining a plurality of second apertures extending through the second sole pod between the second front surface and the second rear surface, each of the second apertures transitioning to a respective second opening defined in the top surface of the base plate, which second opening opens upward, facing into the interior of the footwear distal from the first opening.

Montross Emb.15 discloses a sole assembly 1210 having a base plate (plate from which projections 1220 extend as reasonably seen in figure 15) configured for attachment to an upper (as reasonably seen in figure 15), the first sole pod defining a plurality of first apertures (apertures containing pillar 1225 inserts, see figure 15 and paragraph 77 where pillars 1225 are separately formed within projections 1220) extending through the first sole pod between the first front surface and the first rear surface (as reasonably seen in figure 15 and as seen in the annotated figure 15 below, the manner in which aperture 161A extends through the sole pod between the front and rear surface as seen in figure 9, the apertures containing pillar 1225 extend between respective front and rear surfaces of figure 15), each of the first apertures transitioning to a respective first opening defined in a top surface of the base plate (note openings of the first pod which receive pillar 1225 inserts at interface between the base plate and plate 1215, see figure 15 and paragraph 77), which first opening opens upward, facing into an interior of the footwear (note figure 15 in which the previously discussed openings face the interior of the foot wear/upper), the second sole pod defining a plurality of second apertures (apertures containing pillar 1225 inserts, see figure 15 and paragraph 77 where pillars 1225 are separately formed within projections 1220) extending through the second sole pod between the second front surface and the second rear surface (as reasonably seen in figure 15 and as seen in the annotated figure 15 below, and the manner in which aperture 161A extends through the sole pod between the front and rear surface as seen in figure 9 of the invention and the manner in which the apertures containing pillar 1225 extend in figure 15 of Montross between respective front and rear surfaces,  each of the second apertures transitioning to a respective second opening defined in the top surface of the base plate (the openings of the second pod which receive pillar 1225 inserts at interface between the base plate and plate 1215, see figure 15 and paragraph 77), which second opening opens upward, facing into the interior of the footwear distal from the first opening (annotated Figure 15 below in which the previously discussed opening faces the interior of the foot wear/upper the second opening opens above or distal the first opening of the first pod).




    PNG
    media_image2.png
    348
    625
    media_image2.png
    Greyscale


Both embodiments relate to footwear with support and impact absorption capabilities.  The two embodiments disclose support and impact resistance mechanisms that are capable of acting independently of one another.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the sole assembly of Figure 18 such that it is configured for attachment to an upper as disclosed by Figure 15 in order to facilitate assembly of a shoe.  Further, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the base and first and second sole pods of the embodiment of Figure 18 with the apertures, openings and inserts as disclosed by the embodiment of Figure 15 because doing so would provide the sole assembly of the embodiment of figure 18 with reduced rigidity to the projections decreasing the support of sole and promoting splay of projections, which may promote traction of the sole, see paragraph 77.   
However, Montross Emb.18 and Montross Emb.15 are silent to the second continuous outsole tread extending upward along at least one of the second lateral surface and the second medial surface, and a first continuous outsole tread joined with and extending laterally in a straight configuration across the width of the first pod, the first continuous outsole tread extending upward along at least one of the first lateral surface and the first medial surface, the first continuous outsole tread forming the first ground contacting surface across the first pod; a second continuous outsole tread joined with and extending laterally in a straight configuration across the width of the second pod, the second continuous outsole tread forming the second ground contacting surface across the second pod.
Callahan discloses the second continuous outsole tread extending upward along at least one of the second lateral surface and the second medial surface (as seen in annotated Figures 6 and 7), and a first continuous outsole tread joined with and extending laterally in a straight configuration across the width of the first pod (as seen in annotated Figures 6 and 7), the first continuous outsole tread extending upward along at least one of the first lateral surface and the first medial surface (as seen in annotated Figures 6 and 7), the first continuous outsole tread forming the first ground contacting surface across the first pod (as seen in annotated Figures 6 and 7); a second continuous outsole tread joined with and extending laterally in a straight configuration across the width of the second pod (as seen in annotated Figures 6 and 7), the second continuous outsole tread forming the second ground contacting surface across the second pod (as seen in annotated Figures 6 and 7).
.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first continuous outsole tread joined with and extending laterally in a straight configuration across the width of the first pod.)][AltContent: textbox (Lugs)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second continuous outsole tread forming the second ground contacting surface across the second pod.)][AltContent: arrow][AltContent: textbox (The first continuous outsole tread forming the first ground contacting surface across the first pod.)][AltContent: arrow][AltContent: textbox (The first continuous outsole tread extending upward along at least one of the first lateral surface and the first medial surface.)][AltContent: textbox (A second continuous outsole tread joined with and extending laterally in a straight configuration across the width of the second pod.)]
    PNG
    media_image3.png
    681
    476
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    690
    387
    media_image4.png
    Greyscale


Callahan is analogous art to the claimed invention in that it provides a sole assembly comprising multiple pod elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Montross Emb 18 and Montross Emb 15, with a continuous tread element, as taught by Callahan in order to form a slip resistant surface on each pod.  The modification of the pod surface and configuration would be a simple modification to obtain predictable results, an improved sole structure that provides better gripping and stabilization capability on each pod as needed during wear. 

Regarding claim 2, the modified sole assembly of the combined embodiments discloses wherein the first rear surface defines a first rear surface plane (as seen in annotated Figure 9 of Montross Emb.15), wherein the second front surface defines a second front surface plane (as seen in annotated Figure 9 of Montross Emb.15), wherein plurality of first apertures are substantially parallel to the first rear surface plane (as seen in annotated Figure 9 of Montross Emb.15), wherein plurality of second apertures  are substantially parallel to the second front surface plane (as seen in annotated Figure 9 of Montross Emb.15).  


















[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First Rear surface plane)][AltContent: textbox (Front surface plane)]
    PNG
    media_image5.png
    687
    373
    media_image5.png
    Greyscale

[AltContent: textbox (Second surface plane)][AltContent: textbox (Second Rear surface plane)]


Regarding claim 3, the modified sole assembly of the combined embodiments discloses wherein at least one of the plurality of first apertures is aligned with at least one of the plurality of second apertures (as seen in annotated Figure 15 of Montross Emb.15).    

Regarding claim 4, the modified sole assembly of the combined embodiments discloses the first rear surface (as seen in annotated Figure 9 of Montross Emb.15) and the second front surface are substantially planar and parallel to one another (as seen in annotated Figure 15 of Montross Emb.15), extending along a straight line entirely across the widths of the respective first sole pod and the second sole pod (as seen in annotated Figures 6 and 7 of Callahan),  wherein the second rear surface and the second front surface are substantially planar and parallel to one another (as seen in annotated Figure 15 of Montross Emb.15), extending along a straight line entirely across the widths of the respective first sole pod and the second sole pod (as seen in annotated Figures 6 and 7 of Callahan).  

Regarding claim 21, the modified sole assembly of the combined references discloses wherein the first apertures (as seen in annotated Figure 15 of Montross Emb.15) extend downward through the top surface (as seen in annotated Figure 15 of Montross Emb.15) toward the first ground contacting surface (as seen in annotated Figure 15 of Montross Emb.15), wherein the second apertures (as seen in annotated Figure 15 of Montross Emb.15) extend downward through the top surface toward the second ground contacting surface (as seen in annotated Figure 15 of Montross Emb.15).  


Regarding claim 26, the modified sole assembly of the combined references discloses wherein the first apertures each form an upwardly extending tube that opens upward (as seen in annotated Figure 15 of Montross Emb.15), into the interior of the footwear (as seen in annotated Figure 15 of Montross Emb.15), wherein the first apertures each include a first aperture axis extending through the tube (as seen in annotated Figure 15 of Montross Emb.15), the first aperture axis being perpendicular to the longitudinal axis of the base plate (as seen in annotated Figure 15 of Montross Emb.15).  


.  

[AltContent: arrow][AltContent: textbox (A first lower wall.)][AltContent: connector][AltContent: connector][AltContent: textbox (The first plurality of apertures is aligned with at least one of the second plurality of apertures.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    576
    403
    media_image6.png
    Greyscale


Regarding claim 28, the modified sole assembly of the combined embodiments discloses wherein the base plate includes a gap spacer block (as seen in annotated Figure 4 of Montross Emb.15) located between the first sole pod and the second sole pod (as seen in annotated Figure 4 of Montross Emb.15), a lower surface of the gap spacer block forming an uppermost boundary of the first gap (as seen in annotated Figure 4 of Montross Emb.15), and wherein the uppermost boundary of the first gap is disposed below the first opening and below the second opening (as seen in Figure 15 of Montross Emb.15).
[AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Gap spacer)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    476
    547
    media_image7.png
    Greyscale


Regarding claim 30, the modified sole assembly of the combined references discloses wherein each of the plurality of first apertures includes a first aperture axis extending through the first aperture and perpendicular to the longitudinal axis (as seen in annotated Figures 9 and 15 of Montross Emb 15), wherein each first aperture axis of the first sole pod is parallel to an adjacent first aperture axis of an adjacent first aperture in the first sole pod (as seen in annotated Figures 9 and 15 of Montross Emb 15).  


Regarding claim 31, the modified sole assembly of the combined embodiments discloses wherein the first sole pod lays within a first horizontal plane (as seen in Figures 6 and 7 of Callahan), wherein each first aperture axis of the first sole pod is substantially perpendicular to the first horizontal plane when viewed in a cross section across a width of the sole assembly (as seen in Figures 6 and 7 of Callahan).  

Regarding claim 32, the modified sole assembly of the combined embodiments discloses wherein the first outsole tread includes a plurality of lugs projecting therefrom across the entire width of the first pod (as seen in annotated Figure 7 of Callahan).  

Regarding claim 33, the modified sole assembly of the combined embodiments discloses wherein the first continuous outsole tread extends upward along the first lateral surface and the first medial surface (as seen in annotated Figures 6 and 7 of Callahan), wherein the first continuous tread extends parallel to and continuously under a plane between the first lateral surface and the first medial surface (as seen in annotated Figures 6 and 7 of Callahan), wherein the second continuous outsole tread extends upward along the second lateral surface and the second medial surface (as seen in annotated Figures 6 and 7 of Callahan and also seen in Figure 11 of Callahan).  

Regarding claim 35, the modified sole assembly of the combined embodiments discloses wherein each of the plurality of first apertures and each of the plurality of second apertures forms an empty void (210, as seen in Figure 19 of Callahan).  

Claims 11, 29, 34 are rejected under 35 U.S.C. 103 as obvious over Montross US 2014/0013617 A1 Embodiment of Figure 18 (hereafter Montross Emb.18) in view of Montross US 2014/0013617 A1 Embodiment of Figure 15 (hereafter Montross Emb.15) and Akiyasu JPH05309001A (hereafter Akiyasu). 
Regarding claim 11, Montross Emb.18, discloses in the embodiment of figure 18: A sole assembly (1410) for an article of footwear comprising: a base plate (1422) extending longitudinally from a forefoot region toward a heel region (as reasonably seen in the annotated figure 18 above), the base plate configured for attachment to an upper (paragraph 60), the base plate including a longitudinal axis extending from the forefoot region toward the heel region (the longitudinal extension of sole 1410 as reasonably seen in figure 18, as the sole extends longitudinally it inherently extends along a longitudinal axis thereof); a first sole pod extending under the base plate (grouping of projections 1420 and bridges 1430 extending from 1422 as outlined and pointed out in annotated figure 18 above), the first sole pod including a first front surface, a first rear surface, a first lateral surface and a first medial surface (annotated figure 18 above), the first sole pod including a first ground contacting surface (terminal surfaces of projections 1420, as seen in  figure 18 and above); and a second sole pod extending under the base plate (grouping of projections 1420 and bridges 1430 extending from 1422 as outlined and pointed out in annotated figure 18 above), the second sole pod including a second front surface, a second rear surface, a second lateral surface and a second medial surface (as seen in annotated figure 18 above), the second sole pod including a second ground contacting surface (terminal surfaces of projections 1420, as seen in figure 18 and above), the second sole pod being farther rearward relative to the longitudinal axis than the first sole pod (as seen in annotated figure 18 above); wherein the first rear surface is separated from the second front surface by a first gap that extends upwardly from the first ground contacting surface and the second ground contacting surface to the base plate (as seen in annotated figure 18 below, paragraph 60 and bridge elements 1430 and projections 1420 being raised from 1422, forming a gap between rows of 1430 extending upwardly from the first ground contacting surface (terminal end of 1420 of the first pod)), wherein the first sole pod and the second sole pod extend downward from the base plate in a cantilevered manner (paragraph 60 - the bridge elements 1430 and projections 1420 are raised from 1422 as seen in figure 18, the terminal ends of projections 1420 are free ends and extend from the base 1422 and are cantilevered).
However, Montross Emb.18 does fails to explicitly disclose the base plate configured for attachment to an upper, the first sole pod defining a plurality of first apertures extending through the first sole pod between the first front surface and the first rear surface, each of the first apertures transitioning to a respective first opening which opens upward, facing into an interior of the footwear, the second sole pod defining a plurality of second apertures extending through the second sole pod between the second front surface and the second rear surface, each of the second apertures transitioning to a respective second opening which opens upward, facing into the interior of the footwear, wherein the first sole pod and the second sole pod are independently compressible, whereby an underfoot terrain feature can be absorbed into at least one of the first sole pod and the second sole pod.

Montross Emb.15 discloses a sole assembly 1210 having a base plate (plate from which projections 1220 extend as reasonably seen in figure 15) configured for attachment to an upper (as seen in figure 15), the first sole pod defining a plurality of first apertures (apertures containing pillar 1225 inserts, see figure 15 and paragraph 77, the pillars 1225 are separately formed within projections 1220) extending through the first sole pod between the first front surface and the first rear surface (as seen in figure 15 and as seen in the annotated figure 15 below, the aperture 161A extends through the sole pod between the front and rear surface, as seen in figure 9, the apertures containing pillar 1225, extend between respective front and rear surfaces (in figure 15 of Montross the openings of the first pod receive pillar 1225 inserts at the interface between the base plate and plate 1215, see figure 15 and paragraph 77, figure 15, the previously discussed openings face the interior of the foot wear/upper), the second sole pod defining a plurality of second apertures (apertures containing pillar 1225 inserts, see figure 15 and paragraph 77,  pillars 1225 separately formed within projections 1220) extending through the second sole pod between the second front surface and the second rear surface (as reasonably seen in figure 15 and as seen in the annotated figure 15 above), the aperture 161A extending through the sole pod between the front and rear surface, as seen in figure 9, the apertures containing pillar 1225 extend between respective front and rear surfaces (figure 15 above), each of the second apertures transitioning to a respective second opening which opens upward, facing into the interior of the footwear (openings of the second pod receive pillar 1225 inserts at interface between the base plate and plate 1215, see figure 15 and paragraph 77, further figure 15 and annotated figure 15 above,  the previously discussed opening faces the interior of the foot wear/upper the second opening opens above or distal the first opening of the first pod), wherein the first sole pod and the second sole pod are independently compressible (paragraph 77, pillars 1225 reduced rigidity to the projections decreasing the support of sole and promoting splay of projections, which may promote traction of the sole, as such the reduced rigidity of the individual projections 1220 provides independent compressibility of each projection), whereby an underfoot terrain feature can be absorbed into at least one of the first sole pod and the second sole pod (as discussed in paragraph 77, pillars 1225 reduced rigidity to the projections 1220 decreasing the support of sole and promoting splay of projections, as such the reduced rigidity of the individual projections 1220 provides independent compressibility of each projection allowing for an underfoot terrain feature to be absorbed into the less rigid projection 1220 (i.e. projection of at least one of the first sole pod and the second sole pod)).

Both embodiments relate to footwear with support and impact absorption capabilities.  The two embodiments disclose support and impact resistance mechanisms that are capable of acting independently of one another.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the sole assembly of Figure 18 such that it is configured for attachment to an upper as disclosed by Figure 15 in order to facilitate assembly of a shoe.  Further, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the base and first and second sole pods of the embodiment of Figure 18 with the apertures, openings and inserts as disclosed by the embodiment of Figure 15 because doing so would provide the sole assembly of the embodiment of figure 18 with reduced rigidity to the projections decreasing the support of sole and promoting splay of projections, which may promote traction of the sole, see paragraph 77.
However Montross Emb.18 and Montross Emb.15 are silent to each of the first apertures forming an empty void and transitioning to a respective first opening which opens upward, facing into an interior of the footwear, the first sole pod including a first bottom wall extending across a  width of the sole pod from a lateral side to a medial side, the first bottom wall closing a first bottom of each of the plurality of first apertures; the second sole pod including a second bottom wall extending across the width of the sole assembly, the second bottom wall closing a second bottom of each of the plurality of second apertures; each of the second apertures forming an empty void transitioning to a respective second opening which opens upward.
Akiyasu discloses each of the first apertures (7) forming an empty void (as seen in annotated Figure 1) and transitioning to a respective first opening which opens upward (as seen in annotated Figure 1), facing into an interior of the footwear (as seen in annotated Figure 1), the first sole pod including a first bottom wall extending across a  width of the sole pod from a lateral side to a medial side (as seen in annotated Figure 1), the first bottom wall closing a first bottom of each of the plurality of first apertures (as seen in annotated Figure 1); the second sole pod including a second bottom wall extending across the width of the sole assembly (as seen in annotated Figure 1, as seen in Figure 2), the second bottom wall closing a second bottom of each of the plurality of second apertures (as seen in annotated Figure 1, 4 and 5, as seen in Figure 2); each of the second apertures forming an empty void transitioning to a respective second opening which opens upward (as seen in annotated Figure 1, 4 and 5, as seen in Figure 2).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Void)][AltContent: arrow][AltContent: textbox (Opening)][AltContent: textbox (Apertures)]
    PNG
    media_image8.png
    281
    512
    media_image8.png
    Greyscale





[AltContent: textbox (Empty void)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Openings)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second bottom wall.)][AltContent: arrow][AltContent: textbox (First bottom wall.)][AltContent: textbox (The first apertures forming an empty void and transitioning to a respective first opening which opens upward, facing into an interior of the footwear.)][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    479
    887
    media_image9.png
    Greyscale



Akiyasu is analogous art to the claimed invention in that it provides impact absorbing pod structures that comprise an empty void.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole assembly of Montross Emb 18 and Montross Emb 15, with interior pod configuration as taught by Akiyasu in order to form a pod that can move easily during use.  The modification of the pod configuration would be a simple modification of one known element for another to obtain predictable results, improved compression, flexibility and resiliency capabilities during wear.


Regarding claim 29, the modified sole assembly of the combined embodiments discloses wherein the base plate includes a gap spacer block (as seen in annotated Figure 4 of Montross Emb.15) located between the first sole pod and the second sole pod (as seen in annotated Figure 4 of Montross Emb.15), a lower surface of the gap spacer block forming an uppermost boundary of the first gap (as seen in annotated Figure 4 of Montross Emb.15), and wherein the uppermost boundary of the first gap is disposed below the first opening and below the second opening (as seen in Figure 15 of Montross Emb.15).

Regarding claim 34, the modified sole assembly of the combined embodiments discloses a first outsole tread (1220, as seen in annotated Figure 15 of Montross Emb15) joined with the first bottom wall (as seen in annotated Figure 15 of Montross Emb15) and extending below each of the plurality of first apertures (as seen in annotated Figure 15 of Montross Emb15); and a second outsole tread (1220 of of Montross Emb15) joined with the second bottom wall and extending below each of the plurality of second apertures (as seen in annotated Figure 15 of Montross Emb15).  

Claims 13, 23 and 27 are rejected under 35 U.S.C. 103 as obvious over Montross US 2014/0013617 A1 Embodiment of Figure 18 (hereafter Montross Emb.18) in view of Montross US 2014/0013617 A1 Embodiment of Figure 15 (hereafter Montross Emb.15) and Akiyasu JPH05309001A (hereafter Akiyasu) and as applied to claim 11 and further in view of Anderie US 5337492 (hereinafter Anderie).

Regarding claim 13, the sole assembly of the combined references discloses all the limitations of claim 13, and further include the second outsole tread including the first ground contacting surface (as seen in annotated Figure 18 of Montross Emb.18), wherein the first apertures extend downward through the top surface (as seen in annotated Figure 15 of Montross Emb.15) to a first bottom wall (as seen in annotated Figure 15 of Montross Emb.15),First Named Inventor : William J. Cass Appl. No.16/548,413 wherein the second apertures extend downward through the top surface (as seen in annotated Figure 15 of Montross Emb.15) to a second bottom wall (as seen in annotated Figure 15 of Montross Emb.15), they do not disclose wherein the first sole pod includes a first bottom wall, wherein a first outsole tread is joined with the first bottom wall, the first outsole tread including the first ground contacting surface, wherein the second sole pod includes a second bottom wall, wherein a second outsole tread is joined with the second bottom wall, wherein the base plate includes a top surface, wherein the first apertures are separated by first intermediate walls wherein the second apertures are separated by second intermediate walls.  

Anderie discloses wherein the first sole pod includes a first bottom wall (as seen in annotated Figure 21 of Anderie), wherein a first outsole tread is joined with the first bottom wall (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), the first outsole tread including the first ground contacting surface (as best seen in Figure 21, Col 4, lines 33-38 of Anderie), wherein the second sole pod includes a second bottom wall (as seen in annotated Figure 21 of Anderie), wherein a second outsole tread is joined with the second bottom wall (as best seen in Figures 1, 19,  and 21, Col 4, lines 33-38 of Anderie), wherein the base plate (20 of Anderie) includes a top surface (as seen in annotated Figure 6 below), wherein the first apertures are separated by first intermediate walls (as seen in annotated Figures 1 and 19 of Anderie), wherein the second apertures are separated by second intermediate walls (as seen in annotated Figures 1 and 19 of Anderie).  

[AltContent: arrow][AltContent: textbox (Ground contacting surface)][AltContent: arrow][AltContent: textbox (Second bottom wall of the second sole pod.)][AltContent: arrow][AltContent: textbox (First bottom wall of the first sole pod.)]
    PNG
    media_image10.png
    790
    1033
    media_image10.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second intermediate wall members)][AltContent: textbox (First upper wall)]
    PNG
    media_image11.png
    334
    694
    media_image11.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image12.png
    135
    340
    media_image12.png
    Greyscale




[AltContent: textbox (Intermediate walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image13.png
    750
    530
    media_image13.png
    Greyscale

Anderie is analogous art to the claimed invention in that it provides a sole system including pods having various support structures within the pod.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the configuration of the walls within the pods of Montross Emb.18, Montross Emb.15 and Akiyasu to include intermediate walls members extending from the first upper wall to the first lower wall, that are substantially parallel to the longitudinal axis, with the apertures located between the first upper wall, the first lower wall and the plurality of first intermediate wall members, as taught by Anderie, in order to have improved support within the pod and improved impact resistant capability.  The modification of the pod to obtain improved impact absorption properties and prevent blowout would be a simple modification of one known element for another to obtain predictable results, an improved impact and support system for the sole while ensuring pod integrity during wear.  


 
Regarding claim 23, the modified sole assembly of the combined references discloses wherein the first apertures (as seen in annotated Figure 15 of Montross Emb.15) extend downward through a top surface of the base plate toward the first ground contacting surface (as seen in annotated Figure 15 of Montross Emb.15), wherein the second apertures extend downward through the top surface of the base plate toward the second ground contacting surface (as seen in annotated Figure 15 of Montross Emb.15).

Regarding claim 27, the modified sole assembly of the combined references discloses wherein the first apertures each form an upwardly extending tube that opens upward (as seen in annotated Figure 15 of Montross Emb.15), into the interior of the footwear (as seen in annotated Figure 15 of Montross Emb.15), wherein the first apertures each include a first aperture axis extending through the tube (as seen in annotated Figure 15 of Montross Emb.15), the first aperture axis being perpendicular to the longitudinal axis of the base plate (as seen in annotated Figure 15 of Montross Emb.15).
Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over over Montross US 2014/0013617 A1 Embodiment of Figure 18 (hereafter Montross Emb.18) in view of Montross US 2014/0013617 A1 Embodiment of Figure 15 (hereafter Montross Emb.15), Callahan US 9392843 (hereafter Callahan) and Akiyasu JPH05309001A (hereafter Akiyasu) as applied to claims 1 and 11 and further in view of YANG US 20080184600 A1 (hereinafter Yang). 
Regarding claim 22, the sole assembly of the combined references discloses all the limitations of claim 22 except they do not disclose wherein the first apertures have a downward tapering cylindrical shape, wherein the second apertures have a downward tapering cylindrical shape.

Yang discloses wherein the first apertures have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang), wherein the second apertures have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A second downward tapering cylindrical tube.)][AltContent: textbox (A first downward tapering cylindrical tube.)] 
    PNG
    media_image14.png
    542
    504
    media_image14.png
    Greyscale


Montross Emb. 18 and Montross Emb. 15 are analogous art to the claimed invention as it relates to footwear sole systems and, Yang is analogous art to the claimed invention in that it provides a sole system having downwardly shaping tapering cylindrical tubes in the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the shape and configuration of the pods of Montross Emb. 18 and Montross Emb. 15  with pods having a tapered tube like structure, as taught by Yang, in order to have improved impact resistant capability.  The simple substitution of one known element, the shape of an impact resistant tube, for another, to obtain predictable results, improved impact absorption properties. The substitution of the shape of the pods would be a simple substitution of one known element for another to obtain predictable results, an improved impact and support system for the sole while allowing the impact pods better ground surface contact and support capability.

Regarding claim 24, the modified sole assembly of the combined references discloses wherein the first apertures extend downward from a top surface of the base plate and have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang), wherein the second apertures extend downward from the top surface of the base plate and have a downward tapering cylindrical shape (as seen in annotated Figure 1 of Yang).  


Response to Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used to teach the limitations of the amended claims in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments that the pods of Montross Emb 15 and Montross Emb 18 are not not pods, the examiner respectfully disagrees.  Applicant has not claimed that the pods must be a unitary, singular element that is configured of a single pod that starts on the medial side and continues to the lateral side. Applicant has not provided dimensions or configurations of shape or number that would prevent the combined references from reading on the claims as written.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732